In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00336-CV
     ___________________________

 VAN LE AND DUNG TRAN, Appellants

                    V.

       QUYEN NGUYEN, Appellee



  On Appeal from the 393rd District Court
         Denton County, Texas
      Trial Court No. 18-4863-393


  Before Birdwell, Bassel, and Womack, JJ.
  Memorandum Opinion by Justice Birdwell
                             MEMORANDUM OPINION

       In two appeals, Appellants Van Le and Dung Tran have attempted to challenge

two final judgments. We dismiss one of those appeals for lack of jurisdiction. 1

       In appellate cause number 02-20-00336-CV, Appellants have attempted to appeal

the “Final Default Judgment” that was entered on October 26, 2018, in trial court cause

number 18-4863-393. But we did not receive Appellants’ notice of appeal until June 12,

2020, more than a year after it was due. See Tex. R. App. P. 26.1.

       We notified Appellants of our concern that we lack jurisdiction because of the untimely

notice of appeal. We warned Appellants that this case could be dismissed unless they or

another party filed a response showing that we have jurisdiction. Tex. R. App. P. 42.3(a).

Appellants filed a response, but it does not demonstrate that this court has jurisdiction.

       A timely notice of appeal confers jurisdiction on this court, and absent a timely

notice of appeal, we must dismiss the appeal. Howlett v. Tarrant Cty., 301 S.W.3d 840, 843

(Tex. App.—Fort Worth 2009, pet. denied) (op. on reh’g); see Tex. R. App. P. 25.1(b).

Because the notice of appeal was filed too late, we dismiss the appeal in cause number

02-20-00336-CV for lack of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                           /s/ Wade Birdwell
                                                           Wade Birdwell
                                                           Justice
Delivered: December 23, 2020

      In appellate cause number 02-20-00219-CV, Appellants have appealed the “Final
       1

Judgment” that was entered on August 13, 2020, in trial court cause number 19-7206-
393. That case is unaffected by this opinion and remains ongoing.

                                               2